Citation Nr: 1430442	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  09-03 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Marotta



INTRODUCTION

The Veteran served on active duty from August 1952 to August 1954.  The Veteran died in September 1985.  The appellant is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  

In March 2012, this case was remanded for a VA opinion on the cause of the Veteran's death.  


FINDINGS OF FACT

1.  The Veteran's death certificate states that he died in September 1985 at the age of 58; carcinoma of the stomach was listed as the cause of the Veteran's death. 

2.  At the time of his death, the Veteran was service connected for psychophysiologic gastrointestinal reaction manifested by colitis and rectal prolapse, evaluated as 10 percent disabling; and anal stricture, evaluated as 30 percent disabling.  

3. The Veteran's carcinoma of the stomach had onset many years after service and is not related to his military service.

4.  The most probative competent evidence of record is against a finding that a service-connected disability was either the principal or a contributory cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA's duty to notify was satisfied via a letter sent to the appellant in January 2008. 

The duty to assist has also been satisfied.  The claims file includes the Veteran's VA and private medical records, correspondence, clinical opinions and the appellant's statements in support of her claim.  VA also obtained a medical opinion in June 2012.  The VA opinion is based on consideration of the Veteran's disabilities, his symptoms, his medical history, and pertinent medical literature.  The rationale is adequate to adjudicate the claim.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.

II.  Cause of Death

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

The standards and criteria for determining whether or not a disability from which a Veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service connected generally, i.e., while the Veteran is still alive.  38 U.S.C.A. § 1310. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  In addition, certain chronic diseases, including malignant tumors, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

The Veteran's death certificate states that he died in September 1985 at the age of 58; carcinoma of the stomach was listed as the cause of the Veteran's death.  At the time of his death, the Veteran was service connected for psychophysiologic gastrointestinal reaction manifested by colitis and rectal prolapse, evaluated as 10 percent disabling; and anal stricture, evaluated as 30 percent disabling.  Service connection was not in effect for the cause of death listed on the Veteran's death certificate at the time of his death.  

The Veteran's service treatment records (STRs) are silent for symptoms, diagnoses or treatment for any tumors or cancers.  There is similarly no medical evidence of record suggesting that the Veteran was first diagnosed with any cancer within one year of his separation from service.  Aside from the Veteran's terminal discharge summary, the Veteran's post-service treatment records are silent for any cancer treatment or diagnosis.  

The Veteran's terminal discharge summary dated September 1985 notes that the Veteran had a history of insulin-dependent diabetes mellitus, status post-colon polypectomy in 1980.  The Veteran was admitted to the hospital in August 1985 with complaints of abdominal pain and constipation associated with vomiting.  On examination, a mass was found in his epigastrium.  A biopsy of the mass revealed an adenocarcinoma of the stomach.

An October 2007 private opinion states that Dr. H.C. reviewed the Veteran's military records and opined that it is more likely than not that the Veteran's service-connected intestinal problem contributed to the onset of stomach cancer.  Dr. H.C. noted that the Veteran died from stomach cancer and that he was service connected for psychophysiologic gastrointestinal reaction manifested by colitis and rectal prolapse and anal stricture.  

In March 2012, the Board remanded this case to obtain a VA medical opinion addressing whether the Veteran's service-connected conditions caused or contributed to the Veteran's death.  A June 2012 VA opinion found that the Veteran's psychophysiologic gastrointestinal reaction manifested by colitis and rectal prolapse and anal stricture did not cause or contribute to the Veteran's death.  The VA examiner explained that the Veteran died from stomach cancer, which involves the upper gastrointestinal (GI) tract, and that his service-connected conditions were confined to the lower GI tract.  The examiner noted that the Veteran's service-connected conditions were diagnosed around 1954 and that his gastric carcinoma was diagnosed in 1985.  The examiner noted that stomach cancer is most common in people age 55 or older.  At the time of his death, the Veteran was 58 years old.  

The Board acknowledges that the VA examiner noted that stomach carcinomas are associated with patients with polycythemia vera, or blood cancers, and that the Veteran had a history of blood cancer in his medical record.  However, the evidence of record does not suggest that there may be a connection between the Veteran's polycythemia and his service.  

When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In this regard, the October 2007 letter is afforded little to no weight because the private doctor states his opinion without providing any rationale or noting any supporting evidence to explain how he arrived at his conclusion.  

In this case, the Board finds the June 2012 VA opinion to be the most probative medical opinion on the question of whether the Veteran's carcinoma of the stomach is related to his service.  The physician's opinion was based upon full consideration of the Veteran's claims file, including service and post-service records.  Further, the opinion was supported by a thorough rationale and included references to supporting medical evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Thus, the Board accepts the January 2014 VA opinion as highly probative evidence on the question of a nexus between the Veteran's carcinoma of the stomach and service.

In short, the most competent, credible, and probative medical opinion weighs against the existence of a nexus between the stomach carcinoma that caused the Veteran's death and his service.  

Furthermore, any direct assertions by the appellant and that there is a medical relationship between the Veteran's cause of death and his service provides no basis for allowance of the claim.  Although lay persons are competent to provide opinions on some medical issues, whether the Veteran's stomach carcinoma was etiologically related to service falls outside the realm of common knowledge of a lay person.   Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Hence, the lay assertions in this regard have no probative value.

In summary, the preponderance of the evidence is against a finding that any of the Veteran's service-connected conditions caused or contributed substantially or materially to causing his death, or that any of the direct or contributing causes of his death were incurred during service, developed as a result of service or within a year after service.  The Board therefore denies the claim for service connection for the cause of the Veteran's death.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting the benefit sought.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


